         Case 1:12-cv-00920-EDK Document 196 Filed 06/11/20 Page 1 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 STEPHANIE MERCIER,                               )
 AUDRICIA BROOKS,                                 )
 DEBORAH PLAGEMAN,                                )
 JENNIFER ALLRED,                                 )
 MICHELE GAVIN                                    )        Case No. 12-920 C
 STEPHEN DOYLE, on behalf of                      )
 themselves and all others similarly              )        Judge Elaine D. Kaplan
 situated,                                        )
                                                  )
                                Plaintiffs,       )
                                                  )
        v.                                        )
                                                  )
 THE UNITED STATES OF AMERICA,                    )
                                                  )
                                Defendant.        )


         PARTIES’ PROPOSALS FOR PRETRIAL PROCEDURES AND TRIAL

       Pursuant to this court’s Order dated June 4, 2020 (ECF#195), the parties respectfully

submit their respective proposals for conclusion of this case, pretrial procedures, and trial date.

The parties’ have distinct views of application of Appendix A. For that reason each sets forth its

proposal separately.


   I. Plaintiffs’ Proposal:


The court has ordered the parties “to file a joint proposed pre-trial schedule that complies with

Appendix A, §VI (Case Management Procedure) of the Rules of the Court of Federal Claims.”

RCFC, Appendix A, §VI sets forth a specific process and the order of events, with specific times

between each required event. Plaintiffs’ proposal comports directly with the requirements of §VI,

Para. 13-18 as set forth. Plaintiffs propose the following pretrial schedule:


       1. December 1, 2020 – Para. 13(a)(b) and (c) “Meeting of Counsel.”
          Case 1:12-cv-00920-EDK Document 196 Filed 06/11/20 Page 2 of 5



         2. December 8, 2020 – Para. 13(d) “Certification” of counsel in compliance with Para.

             13(d).

         3. December 15, 2020 – Plaintiffs Para. 14(d) “Proposed Findings of Fact and

             Conclusions of Law.” 1

         4. December 15, 2020 – Para. 15(a) and (b) (Witness List), 16 (Exhibit List). Plaintiffs’

             filing of their Exhibits and Witness List concurrent with the Proposed FOF/COL, along

             with motions for admission of deposition testimony. Para. 15(b).

         5. January 12, 2021 – Defendant’s filing of its Proposed FOF/COL, Witness List and

             Exhibit List, and motions for admission of deposition testimony. (28 days following

             Plaintiffs’ filing, consistent with Para. 14(b).)

         6. January 29, 2021 – Para.17 - Stipulations of Fact filed by the parties.

         7. February 1, 2021 – Final Pretrial Conference with the court.

         8. February 8, 2021 – Trial. Plaintiffs anticipate approximately 9 trial days to the court.

    II. The Government’s Proposal:

             December 15, 2020: Plaintiffs file Memorandum of Contentions of Fact and Law,
             Witness List, Exhibit Lists, and produce Exhibits to Defendants (not Court). Counsel
             may also propose as Joint Exhibits any core documents that both parties agree should
             be in evidence

             January 15, 2021: Defendants file Memorandum of Contentions of Fact and
             Law, Witness List, Exhibit List, and produce Exhibits to Plaintiffs (not Court)


1
 Plaintiffs request the court “…in lieu of the Memoranda of Contentions of Fact and Law, order the filing of
Proposed Findings of Fact and Conclusions of Law, including, at the judge’s direction, annotations to the exhibits or
witnesses on which the party will rely to prove the findings.” Plaintiffs specifically request the Proposed FOF/COL
be substituted in place of the Memorandum of Contentions of Fact and Law under Para. 14(a). The Proposed
FOF/COL would include “a statement of the issues of fact and law to be resolved by the court…set forth in
sufficient detail to enable the court to resolve the case in its entirety by addressing each of the issues listed” as
contemplated by Para. 14(a)(2). Objections to the opposing party’s witnesses or exhibits (as disclosed on December
1 in the Meeting of Counsel) would be addressed in a separate motion filed with the Proposed FOF/COL, as
contemplated by Para. 14(a)(3).




                                                          2
       Case 1:12-cv-00920-EDK Document 196 Filed 06/11/20 Page 3 of 5



          Week of January 18-22: Counsel Meet and Confer regarding stipulations of
          uncontested material facts and objections, if any, to exhibits

          January 25, 2021: Parties file certification that they have met and and
          accomplished all of the matters required by paragraph 13 of Appendix A.

          January 29, 2021: Parties file joint stipulation of uncontested material facts and
          objections (if any) to exhibits.

          All pretrial or dispositive motions shall be filed sufficiently in advance of trial to
          allow for a response brief and reply thereto, and full consideration by the Court. The
          pendency of pretrial or dispositive motions will not under any circumstances serve to
          delay the start of trial.

          February 1, 2021: Final Pre-Trial Conference

          February 8, 2021: Trial


                                                     Respectfully Submitted,



s/ David M. Cook                                   JOSEPH H. HUNT
David M. Cook                                      Assistant Attorney General
COOK & LOGOTHETIS, LLC
30 Garfield Place, Suite 540                       ROBERT E. KIRSCHMAN, JR.
Cincinnati, Ohio 45202                             Director
513.287.6980 – phone
513.721.1178 – fax                                 s/ Reginald T. Blades, Jr.
dcook@econjustice.com                              REGINALD T. BLADES,JR.
Attorney of Record for Plaintiffs/Class            Assistant Director
Counsel
                                                   s/P. Davis Oliver
William Michael Hamilton                           P. DAVIS OLIVER
PROVOST UMPHREY LAW FIRM LLP                       Senior Trial Counsel
4205 Hillsboro Pike, Suite 303                     Commercial Litigation Branch
Nashville, Tennessee 37215                         Civil Division
615.297.1932 – phone                               Department of Justice
615.297.1986 – fax                                 P.O. Box 480
mhamilton@provostumphrey.com                       Ben Franklin Station
Co-Class Counsel for Plaintiffs                    Washington, D.C. 20044
                                                   Telephone: (202) 353-0516
                                                   Fax: (202) 307-0972
                                                   P.Davis.Oliver@usdoj.gov
                                                   Attorney for Defendant



                                               3
       Case 1:12-cv-00920-EDK Document 196 Filed 06/11/20 Page 4 of 5



Bennett P. Allen
COOK & LOGOTHETIS, LLC
30 Garfield Place, Suite 540
Cincinnati, Ohio 45202
513.287.6992 – phone
513.721.1178 – fax
ballen@econjustice.com
Of Counsel for Plaintiffs

Guy Fisher
PROVOST UMPRHEY LAW FIRM LLP
490 Park Street
Beaumont, Texas 77701
409.203.5030 – phone
409.838.8888 – fax
gfisher@provostumphrey.com
Of Counsel for Plaintiffs

E. Douglas Richards
E. DOUGLAS RICHARDS, PSC
Chevy Chase Plaza
836 Euclid Avenue, Suite 321
Lexington, Kentucky 40502
859.259.4983 – phone
866.249.5128 – fax
edrichards714@yahoo.com
Of Counsel for Plaintiffs

Robert H. Stropp, Jr.
MOONEY, GREEN, SAINDON, MURPHY &
WELCH, P.C.
1920 L. Street, NW, Suite 400
Washington, DC 20036
202.783.0010 – phone
202.783.6088 – fax
rstropp@hotmail.com
Of Counsel for Plaintiffs




                                     4
         Case 1:12-cv-00920-EDK Document 196 Filed 06/11/20 Page 5 of 5



 William H. Narwold
 Motley Rice LLC
 One Corporate Center
 20 Church Street, 17th Floor
 Hartford, CT 06103
 860.882.1676 – phone
 860.882.1682 – fax
 bnarwold@motleyrice.com
 Of Counsel for Plaintiffs

 Mathew P. Jasinski
 Motley Rice LLC
 One Corporate Center
 20 Church Street, 17th Floor
 Hartford, CT 06103
 860.218.2725 – phone
 860.882.1682 – fax
 mjasinski@motleyrice.com
 Of Counsel for Plaintiffs


June 11, 2020



                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2020, I electronically filed the foregoing with the Clerk
of Courts using the CM/ECF system, which will send notification of such filing to counsel for all
parties.

                                                      s/David M. Cook
                                                      David M. Cook




                                                 5
